Citation Nr: 1743567	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Evaluation of residuals status post removal of non-bone cyst from calcaneus with bone graft, right ankle, currently 20 percent disabling.

2.  Entitlement to service connection for a left leg condition, to include a knee condition.

3.  Entitlement to service connection for a right leg condition, to include a knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1982 to April 1988, with additional subsequent service in the Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the RO in Buffalo, New York.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction for further development.  VA will notify the Veteran when further action, on his part, is required.

REMAND

At the May 2017 hearing before the undersigned, the Veteran testified that, since his last VA examination in September 2012, his service-connected right ankle disability had worsened.  He described an inability to move the joint and the pain he experienced when he tried to walk on it.

Accordingly, given the evidence that his disability picture has worsened, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's right ankle disability.  On remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of this disability since the September 2012 VA examination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Board observes that, as the Veteran's appeal was pending, a new precedential opinion that directly affects its outcome was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

Here, the Board has reviewed the September 2012 VA examination report and finds that it does not comply with the requirements of Correia.  Accordingly, in addition to the reasons described above, the Board finds that the Veteran must be afforded a new VA ankle examination.

Turning to the Veteran's claims for service connection for bilateral leg disabilities, at the time of the September 2012 VA examination, there was no evidence of a disability present in either of the Veteran's legs.  As a result, his claim was denied.  

However, a review of the file reveals VA treatment records from 2013 which document treatment for altered knee movements and knee pain, which was possibly related to the Veteran's service-connected ankle.  A May 2013 note indicated that the Veteran had chondromalacia of patella caused by external rotation of his foot and knee.  In addition, at the May 2017 hearing, the Veteran testified that he had since been diagnosed with various disabilities pertaining to his knees.  Following the hearing, the Veteran submitted letters from two separate private doctors which outlined, in detail, his right knee derangement, amongst other medical conditions of the lower extremities.  A private physician, Dr. J.J.P., indicated in a July 2017 report that he believed there was a "real possibility" that there was a relationship between the Veteran's service-connected ankle and his current orthopedic problems.

The Board notes that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, Dr. J.P.P.'s speculative conclusion that there was a "possibility" that there was a link between the Veteran's service-connected ankle and his orthopedic complaints is not probative evidence of such.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim); Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data).  However, it indicates a potential nexus between the Veteran's service-connected ankle and knee disabilities.

Therefore, as the record now contains evidence both of a knee disability and the suggestion by a physician of a link between it and a service-connected ankle disability, the Board finds that the Veteran should be provided with a thorough orthopedic examination which addresses any current knee disabilities and their nexus, if any, to his service-connected ankle disability.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006) (the threshold for finding a link between a current disability and service is low).

In light of the Board's remand, updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private treatment records not already associated with the claims file.
2.  Schedule the Veteran for an appropriate VA examination to determine the current severity and symptomatology of his service-connected right ankle disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's right ankle disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's ankle disability, to include any impact on occupational functioning.

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, including with the range of motion of the opposite undamaged joint. If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any knee disability or disabilities.  All indicated tests and studies should be conducted.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to list each diagnosed knee disability.  Then, based on a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher probability) that any of the Veteran's diagnosed knee disabilities were caused or aggravated (an increase in severity of the disability beyond its natural progression) by his service-connected right ankle disability. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4.  Redjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


